DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention Group I in the reply filed on 2/21/2022 is acknowledged.
Claims 8-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/21/2022. Note that although applicant indicated that claim 13 read on the elected species, the examiner determined that claim 13 include claim limitations specific to several non-elected species and do not include claim limitations specific to the elected species. Specifically, claim 13 recites the limitation, “the aperture extends from a first opening at a proximal end through which the pin is inserted and tapers inwardly towards a distal end; and the pin tapers inwardly towards a tip”, in lines 6-7, which is directed to the non-elected Invention Group II.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naruaki (JP 2005289169).

Regarding claim 2, Naruaki discloses the subassembly of claim 1, wherein the stay comprises an aperture (holes on 51, Fig. 4) and the connecting member is a rearwardly projecting member on the front body module comprising a pin (bolt 53 in Fig. 4) configured to be received in the aperture. 
Regarding claim 3, Naruaki discloses the subassembly of claim 2, wherein the aperture is generally aligned with the longitudinal direction of the chassis such that in use the pin is inserted into the aperture by relative longitudinal movement between the chassis and front body module (Fig. 4, generally longitudinal as indicated by the assembly lines from 53 to 49). 
Regarding claim 4, Naruaki discloses the subassembly of claim 2, further comprising a vibration isolator (abstract and paragraph 0009, the stay supporting the bumper acts as a vibration isolator to reduce vibration in the headlamp).
Regarding claim 11, Naruaki discloses the subassembly of claim 1, wherein the subassembly resides in a truck (abstract), and the side portion of the front body module includes a step (47 in Fig. 4).
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12 and 14 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose relevant inventions. Jeon (US 20190351812) and Kapadia et al. (US 7431384) discloses connection with tapered pins. Purreiter (DE 102016222404) discloses rubber bushing. The rest of the cited references disclose vehicle subassemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/W.Z./Examiner, Art Unit 3612                                                                                                                                                                                         
/JASON S MORROW/Primary Examiner, Art Unit 3612